DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of September 29, 2021.
Status of Claims
Claims 1-20, as originally filed September 19, 2021, are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
Response to Arguments
Applicant’s arguments and amendment filed September 19, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 6-9

(2) “Accordingly, the claims as a whole integrate any alleged method of organizing human activity into a practical application which provides an improvement over prior art systems by creating an automatic-consensus for an invoice. Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception but instead involves validating data as a group of blockchain devices in an automated manner. Thus, the claims are patent eligible because the practical application of Applicant's claims allow for a real world benefit through computing systems.” – page 8
(3) “Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.” – pages 8-9
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a transaction 
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a processor, stored machine readable instructions, a first blockchain peer, a second blockchain peer, a blockchain, a 
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of executing… a smart contract, generating… an invoice based on the service contract and the order data, detecting… consensus on the auto-generated invoice…., generating… a final invoice, and recording… the final invoice… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a transaction based on a service contract.  These steps are akin to the transmission and updating of information using a blockchain to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0051-0053]: a blockchain, an invoice generator node, a ledger, blockchain nodes, a server computer, a processor, smart contracts, the machine-readable instructions, computer readable medium, blockchain network, multiple participating nodes, and etc. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a blockchain” and “a smart contract”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing a transaction based on a service contract using a smart contract in blockchain, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments are addressed by the rejections cited under 35 USC 103.  
Applicant argues: Applicant’s remarks, pages 9-12
(1) “However, Achkir fails to render obvious the features of Claim 1, because Achkir fails to describe or suggest, "auto-generate an invoice based on the service contract and the order data, wherein invoice generation logic used to auto-generate the invoice based on the service contract and order data is implemented within the smart contract; automatically detect a consensus on the auto-generated invoice from the first blockchain peer and the second blockchain peer."” – page 11
Examiner notes:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for performing a transaction based on a service contract, which contains the steps of determining, executing, generating, recording, acquiring, receiving, and detecting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 8 is direct to process, and claim 15 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for performing a transaction based on a service contract is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions including agreements in the form of contracts.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: determining… in a transaction based on a service contract and order data, executing….  , generating… an invoice based on the service contract, detecting… a consensus on the auto-generated invoice, generating… a final invoice, and recording… the final invoice.

Step (2A) Prong 2:  When considered individually and in combination, the instant claim 1 do not integrate the exception into a practical application because the steps of executing… a smart contract, generating… an invoice based on the service contract, detecting… consensus on the auto-generated invoice, generating… a final invoice, and recording… the final invoice do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “a processor, stored machine readable instructions, a first blockchain peer, a second blockchain peer, a blockchain, a third blockchain peer, a smart contract”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0051-0053], a blockchain, an invoice generator node, a ledger, blockchain nodes, a server computer, a processor, smart contracts, the machine-readable instructions, computer readable medium, blockchain network, multiple participating nodes, and etc.) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9 and 16, the step of “responsive to a dispute between the first node and the second node, acquire dispute resolution data.” (i.e., acquiring resolution data), in claims 3, 10, and 17, the step of “execute the smart contract to generate the final invoice based on the dispute resolution data.” (i.e., generating the final invoice), in claims 4, 11 and 18, the step of “receive data over the blockchain from a plurality of data aggregator nodes.” (i.e., receiving data), in claims 5, 12, and 19, the step of “execute the smart contract to generate the invoice based on the data received from the plurality of the data aggregator nodes.” (i.e., generating the invoice), in claims 6 and 13, the step of “detect a reconciliation of the invoice by at least the first node or the second node.” (i.e., detecting a reconciliation of the invoice), and in claims 7, 14, and 20, the step of “execute the smart contract to generate the final invoice based on the reconciliation of the invoice.” (i.e., generating the final invoice) are all processes that, under its broadest reasonable 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process using a blockchain to perform a transaction based on the service contract (e.g., a smart contract) does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir, US Publication Number 2019/0362287 A1 in view of Dinkelaker et al. (hereinafter Dinkelaker) US Publication Number 2020/0244472 A1 in further view of Wasserman, US Publication Number 2018/0268382 A1.
Regarding claim 1:
Achkir discloses the following:
A system, comprising: a processor, configured to: (Achkir: See abstract, paragraph [0065])
determine (reads on “Supplier 1 402 can determine or be notified by blockchain ledger 124 to manufacture components A and B. Similarly, supplier 2 406 can determine or be notified by blockchain ledger 124 to manufacture component C.”) a first blockchain peer (reads on “supplier 1”) and a second blockchain peer (reads on “supplier 2”) involved in a transaction based on a service contract and order data retrieved from a blockchain; and (Achkir: See paragraphs [0038]: “the final product needs to be built by coordinating between multiple suppliers with potentially multiple facilities across the world. Since supplier 1 (both facilities) and supplier 2 are enabled as nodes on the network…” and [0039]: “Supplier 1 402 can determine or be notified by blockchain ledger 124 to manufacture components A and B. Similarly, supplier 2 406 can determine or be notified by blockchain ledger 124 to manufacture component C. However, since supplier 1 402 has two different facilities, supplier 1 402 will need to coordinate between its facilities as well as supplier 2 406 to complete the final product.”, and see also [0021])
……….], a smart contract to: (Achkir: See paragraph [0044]: “Block 590 can include a generated invoice 592 when a milestone has been reached (594) at time 596 (e.g., when a component has been completed and shipped, which completes a condition of a smart contract that triggers creation of an invoice/payment).”, and note: Achkir teaches one or more of nodes as blockchain peers such as a supplier 1, a supplier 2, a number of partners, and etc. but Achkir is silent for a third node that creates an invoice besides a first node and second node as the supplier 1 and supplier 2.)
auto-generate an invoice (reads on “the creation of an invoice (338)”) based on the service contract and the order data, wherein invoice generation logic used to auto-generate the invoice (reads on “multiple suppliers or partners that, upon completion, requires payment between the parties, financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338)”) based on the service contract and order data is implemented within the smart contract; (Achkir: See paragraph [0036] “The decentralized status information can also include financial cycles 336 throughout any stage of the supply chain process. For any event that includes multiple suppliers or partners that, upon completion, requires payment between the parties, financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338) and the receipt of payment (340).”, and notes: “auto-generate an invoice” reads on  “financial cycle 336 can be executed through smart contracts to provide updates on the blockchain ledger. The updates can be, for example, the creation of an invoice (338)” as cited. )
automatically detect (reads on “Milestones and automatic payments for milestones reached (416) can be executed by smart contracts and added to ledger 520 as well.”) a consensus on the auto-generated invoice (reads on “an invoice 534 for services rendered”) from the first blockchain peer (reads on “supplier 1) and the second blockchain peer (reads on “supplier 2”); and (Achkir: See paragraph [0044], and see also [0041-0043], and notes: Achkir teaches for generating an invoice automatically for any event that includes multiple suppliers or partners upon completion (i.e. consensus) as financial cycle can be executed through smart contracts to provide updates on the blockchain. The updates can be, for example, the auto-creation of an invoice.)
in response to the detecting (reads on “when a milestone has been reached (594) at time 596 (e.g., when a component has been completed and shipped, which completes a condition of a smart contract”), automatically generate (reads on “a condition of a smart contract that triggers creation of an invoice/payment”), via […………], a final invoice (reads on “a generated invoice 592”) based on the auto-generated invoice (reads on “an invoice 534 for services rendered”) and (Achkir: See paragraph [0044]: “Block 590 can include a generated invoice 592 when a milestone has been reached (594) at time 596 (e.g., when a component has been completed and shipped, which completes a condition of a smart contract that triggers creation of an invoice/payment). Block 598 can include that a payment was received (5000) at time 5002.”, and see also [0041] “Each block can also contain multiple transactions from multiple suppliers and/or partners. Thus, block 530 can be appended to ledger 520 once or after component A has been manufactured and shipped to supplier 1 402 in Texas. Block 530 can include decentralized status information 536 ("component A completed"), as well as the time 432 it was completed/added to ledger 520 and an invoice 534 for services rendered.”)
a third blockchain peer”, however Dinkelaker further teaches:
...“a third blockchain peer”… (Dinkelaker: See paragraphs [0050] “The usage of the device 50 is established via the smart contract which contains the contract details and the identification/address of the blockchain. The contract is known by the device 50 and by the billing node 200.” And [0051] “A new contract is stored in the new blockchain for the upcoming billing period and the address of the new blockchain is transmitted over the network to all nodes involved. The billing node can then finally generate an invoice evaluating the last entries in the blockchains (for example at the end of the billing period).”, and notes: “a third blockchain peer” as an invoice generator node connected to other nodes (Specification, [0051]) reads on the billing node that connected to all nodes involved over the network.)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include a billing node that generates an invoice in blockchain nodes in the method of Achkir as further taught by Dinkelaker because it provides more secure transactions between nodes (Dinkelaker: See paragraphs [0050-0051]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
*Achkir and Dinkelaker do not explicitly disclose the following, however Wasserman further teaches:
 record the final invoice on the blockchain. (Wasserman: See paragraph [0132]: “recording the invoice or smart transaction in a database in the system”, and see also [0332]: “the method, being blockchain based, comprises faithfully/accurately recording the details of the transactions in 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for recording an invoice on the blockchain in the method of Achkir and Dinkelaker as further taught by Wasserman because it would not be altered or modified by a party without permission (Wasserman: See paragraphs [0132], [0178], and [0332]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 2:
Achkir and Dinkelaker do not explicitly disclose the following, however Wasserman further teaches:
The system of claim 1, wherein the processor is further configured to, responsive to a dispute between the first blockchain peer and the second blockchain peer, acquire dispute resolution data. (Wasserman: See paragraph [0191]: “Typical disputes may include disputes over refunds, or disputed invoices, disputed smart transactions or the like. In various embodiments, the system provides elegant means of resolving such issues based on the relationship of the parties (e.g. consumer to consumer, business to consumer, or business to business) and the terms of any agreement (e.g. refund terms) between these parties. Such dispute resolution within the system may be conducted via peer-to-peer electronic contracts, including data and digital currency value exchange. In various embodiments, smart transactions that specify the details of how disputes are 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for resolving disputes using the terms recorded in the smart transaction in the method of Achkir and Dinkelaker as further taught by Wasserman because it would be an efficient way to resolve a dispute between parties (Wasserman: See paragraph [0191]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 3:
Achkir and Dinkelaker do not explicitly disclose the following, however Wasserman further teaches:
The system of claim 2, wherein the processor is further configured to execute (reads on “disputes such as refunds are processed automatically and resolved electronically in accordance with the terms recorded in the smart transaction.”) the smart contract to generate the final invoice (reads on “refunds”) based on the dispute resolution data. (Wasserman: See paragraph [0191]: “smart transactions that specify the details of how disputes are resolved are used between parties. Preferably disputes such as refunds are processed automatically and resolved electronically in accordance with the terms recorded in the smart transaction.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for resolving disputes using the terms recorded in the smart transaction in the method of Achkir and Dinkelaker as further taught by Wasserman because 
Regarding claim 4:
Achkir discloses the following:
The system of claim 1, wherein the processor is further configured to receive data over the blockchain from a plurality of data aggregator nodes. (Achkir: See paragraph [0028]: “The decentralized status information can be received from one or more nodes on the distributed network, such as nodes 110, 112, 114, 116, 118, 120, and 122 that represent client, supplier, and/or partner nodes within the supply chain of the distributed network (step 204).”, and see also [0029])
Regarding claim 5:
Achkir discloses the following:
The system of claim 4, wherein the processor is further configured to execute (reads on “Milestones and automatic payments for milestones reached (416) can be executed by smart contracts and added to ledger 520 as well. Block 590 can include a generated invoice 592 when a milestone has been reached (594) at time 596 (e.g., when a component has been completed and shipped, which completes a condition of a smart contract that triggers creation of an invoice/payment). Block 598 can include that a payment was received (5000) at time 5002.”) the smart contract to generate the auto- generated
Regarding claims 8 and 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 5, and thus it is rejected under similar rationale
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir in view of Dinkelaker in further view of Wasserman in even further view of Patel, WO 2017/098519 A1.
Regarding claim 6:
Achkir, Dinkelaker, and Wasserman do not explicitly disclose the following, however Patel further teaches:
The system of claim 1, wherein the processor is further configured to detect a reconciliation of the auto-generated invoice by at least the first blockchain peer or the second blockchain peer. (Patel: See page 5, lines 9-16: “The present invention represents a shared workflow for creating, selling/buying and settling a payment request using a blockchain smart contract. Each organization participating in the transaction workflow of a particular smart contract, uses its blockchain account (public/private key pair) to sign the creation, approval, sale/purchase and settlement of the smart contract, as appropriate. Sharing these signed activities on a distributed ledger enables automatic 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for settling a payment request using a blockchain smart contract as a settlement of the invoice in the method of Achkir, Dinkelaker, and Wasserman as further taught by Patel because it would be more secure for the financial transaction (Patel: See page 5, lines 9-16).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7:
Achkir, Dinkelaker, and Wasserman do not explicitly disclose the following, however Patel further teaches:
The system of claim 6, wherein the processor is further configured to execute the smart contract to generate the final invoice based on the reconciliation of the auto-generated invoice. (Patel: See page 5, lines 9-16: “The present invention represents a shared workflow for creating, selling/buying and settling a payment request using a blockchain smart contract. Each organization participating in the transaction workflow of a particular smart contract, uses its blockchain account (public/private key pair) to sign the creation, approval, sale/purchase and settlement of the smart 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for generating an invoice using a blockchain smart contract in the method of Achkir, Dinkelaker, and Wasserman as further taught by Patel because it would be more secure and accurate for the financial transaction (Patel: See page 5, lines 9-16).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claims 14 and 20: it is similar scope to claim 7, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571) 272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
November 24, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/6/2021